Citation Nr: 1442953	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  11-14 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for human immunodeficiency virus (HIV).

2. Entitlement to service connection for plantar fasciitis, to include as secondary to service-connected seizures.

3. Entitlement to service connection for a bilateral ankle disability, to include as secondary to service-connected seizures.

4. Entitlement to a rating in excess of 100 percent for service-connected seizures.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from March 1988 to August 1990.

The appeal is before the Board of Veterans' Appeals (Board) from a May 2008 rating decision, issued in June 2008, by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, that denied service connection for HIV. In May 2014, the Veteran testified via videoconference before the undersigned Veterans Law Judge, seated at the Board's Central Office in Washington, D.C. Review of the VA paperless claims processing systems reveals additional documents pertinent to the present appeal, specifically, the Board hearing transcript. 

The May 2008 rating decision, issued in June 2008, also denied a rating in excess of 100 percent for service-connected seizures and service connection for temporomandibular joint dysfunction (TMJ), as well as service connection for plantar fasciitis and a bilateral ankle disability. A July 2009 rating decision denied again a rating in excess of 100 percent for service-connected seizures and service connection for plantar fasciitis and a bilateral ankle disability. 

In a November 2009 statement, the Veteran expressed disagreement with the denial of his claims for a rating in excess of 100 percent for service-connected seizures, and service connection for TMJ, plantar fasciitis, and a bilateral ankle disability. As his November 2009 statement was not received within one year of the May 2008 rating decision, issued in June 2008, such may not serve as a timely Notice of Disagreement (NOD) as to the denial of his claim for service connection for TMJ. 38 C.F.R. § 20.302(a) (2013). However, as the statement was received within one year of the July 2009 rating decision, such may serve as a timely NOD as to the denial of his claims for a rating in excess of 100 percent for service-connected seizures and service connection for plantar fasciitis and a bilateral ankle disability. To date, it appears that a Statement of the Case (SOC) as to these issues has not been issued. Where a NOD has been filed with regard to a claim, and a SOC has not been issued, the appropriate Board action is to remand the issues for issuance of such SOC. Manlincon v. West, 12 Vet. App. 238 (1999).

The issues of entitlement to rating in excess of 100 percent for service-connected seizures and service connection for plantar fasciitis and a bilateral ankle disability, both to include as secondary to service-connected seizures, addressed in the REMAND portion of the decision below, are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's HIV was incurred during service, specifically, during an in-service personal assault.


CONCLUSION OF LAW

The criteria for entitlement to service connection for HIV have been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a claimant is competent to report on that of which he or she has personal knowledge). In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks service connection for HIV on the basis that such was incurred resultant to an in-service personal assault in January 1990. Service connection for posttraumatic stress disorder (PTSD), based on such assault, is already in place. His service treatment records are silent for complaint, treatment, or diagnosis of HIV and the Veteran does not argue otherwise.

The analysis may be stated briefly. During VA examination in February 1996, conducted in order to evaluate a disability not on appeal, the examiner noted that the Veteran had been diagnosed with HIV two years prior. As discussed immediately above, VA has conceded the occurrence of the in-service personal assault. One of the Veteran's private physicians, in an April 2011 statement, opined that a case could certainly be made that his infection occurred in January 1990. The physician discussed that the Veteran was screened for HIV during service, in January 1990, and the results of such were negative. He reported that a negative antibody test is expected for a few months after initial infection and that the negative serology in January 1990 does not exclude infection at that time. The physician asserted that it was impossible to exclude the episode of in-service personal assault as the source of the Veteran's HIV. There is thus probative evidence of a current disability, an in-service injury, and a relationship between the current disability and the in-service injury. Service connection for HIV is warranted. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.


ORDER

Service connection for HIV is granted.


REMAND

As discussed above, there is a timely NOD as to the issues of entitlement a rating in excess of 100 percent for service-connected seizures and service connection for plantar fasciitis and a bilateral ankle disability, both to include as secondary to service-connected seizures, addressed by the July 2009 rating decision. It does not appear that the Veteran was furnished with a SOC with respect to these issues and a remand is thus in order. Manlincon, 12 Vet. App. 238.

Accordingly, the case is REMANDED for the following action:

Issue the Veteran a SOC with respect to the issues of entitlement to a rating in excess of 100 percent for service-connected seizures and service connection for plantar fasciitis and a bilateral ankle disability, both to include as secondary to service-connected seizures. The Veteran and his representative should be advised of the need to file a Substantive Appeal following the issuance of the SOC if the Veteran wishes to complete an appeal as to these claims.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S.L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


